February 8, 1917. The judgment of the Court was delivered by
These cases were heard together, as the same question is involved.
The appellant was indicted for selling liquor. On the trial, the appellant's attorney asked the State's witness on the cross-examination if he had not been indicted for nonsupport of his family. The solicitor objected, and the question was ruled out as irrelevant.
In State v. Crosby, 88 S.C. 105, 70 S.E. 440, this Court said:
"In the first place, we fail to see the relevancy of the testimony which the defendant's attorneys sought to elicit from the witness; and, in the second place, the extent to which an attorney shall be permitted to cross-examine a witness is limited by the presiding Judge, and his ruling in this respect is not appealable, unless there has been an abuse of discretion, which does not appear in this case."
No abuse of discretion appears here. This is the only question.
The judgment is affirmed.